Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michael Messina on 12/06/2021.
	The application has been amended as follows:
	1. A device for forming comprising having
-	at least one spindle which can be driven in a rotating manner by a rotary drive,
-	at least one clamping means which is arranged on the at least one spindle and structured to receive and clamp a workpiece on the at least one spindle, and 
-	at least one forming roller which can be fed axially and/or radially relative to the workpiece in order to carry out a spinning or flow-forming process, 
-	wherein one of the at least one spindle and one of the at least one clamping means are combined to one of at least one changing unit which is adjustable transversely to the axis of rotation, and 
-	the at least one changing unit is adjustable between a forming position, in which the spinning or flow-forming process is carried out, and a set-up position for setting up,

wherein each of the first changing unit and the at least one second changing unit includes a loading and unloading means comprising a multiaxial robot having a gripper, for loading and unloading the workpiece to and from the respective changing unit, and
wherein in the forming position, the workpiece is clamped and held on the at least one spindle on two sides with a counter-holder.
	
2. The device according to claim 1, wherein the first and second changing units each have a rotary drive of their own.

3. The device according to claim 1, wherein the set-up position is located on the outside of a housing of the device.

4. The device according to claim 1, wherein the at least one changing unit is supported in a pivotable or linearly displaceable manner.

5. The device according to claim 1, wherein the first changing unit and the at least one second changing unit are arranged on a joint adjustment element.

6. The device according to claim 1, wherein the axis of rotation is arranged horizontally or vertically.

7. The device according to claim 1, wherein in order to carry out the spinning or flow-forming process the at least one forming roller is axially stationary, wherein the workpiece is supported in an axially displaceable manner.

8. The device according to claim 1, wherein at the set-up position a loading and unloading means is provided.

9. The device according to claim 1, wherein the workpiece can be reclamped from the first changing unit to the second changing unit.

10. The device according to claim 1, wherein 
the at least one forming roller is supported on an adjustable roller support and
in that on the roller support a roller changing means is arranged. 

11. A method for forming, using the device according to claim 1, comprising in which
-	the at least one spindle is driven in a rotating manner by means of the rotary drive,
-	the workpiece is received on the one of the at least one spindle by the one of the at least one clamping means and clamped on the one of the at least one spindle, and 

wherein the one of the at least one spindle and the one of the at least one clamping means are combined to the one of the at least one changing unit which is adjusted transversely to the axis of rotation between the forming position, in which the spinning or flow-forming process is carried out, and the set-up position for setting up,
wherein the first changing unit with the first spindle and the first clamping means and the at least one second changing unit with the second spindle and the second clamping means are provided, 
wherein the first changing unit and the at least one second changing unit are alternately adjusted between the forming position and the set-up position; 
wherein each of the loading and unloading means loads and unloads the workpiece to and from a respective one of the first changing unit and the at least one second changing unit; and
-	in the forming position, the workpiece is clamped and held on the one of the at least one spindle on two sides with the counter-holder.

12. The method according to claim 11, wherein for adjustment between the forming position and the set-up position the one of the at least one changing unit is linearly displaced or pivoted.

13. The method according to claim 11, wherein in order to carry out the spinning or flow-forming process the at least one forming roller is axially stationary, wherein the workpiece is displaced axially.
Allowable Subject Matter
Claims 1- 13 are allowed.

the prior art does not disclose or render obvious a device for forming comprising "... wherein each of the first changing unit and the at least one second changing unit includes a loading and unloading means comprising a multiaxial robot having a gripper, for loading and unloading the workpiece to and from the respective changing unit…" and “wherein in the forming position, the workpiece is clamped and held on the at least one spindle on two sides with a counter-holder.” as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-13 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799